Cite as 2014 Ark. App. 372

                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CR-13-900


                                               Opinion Delivered   June 18, 2014

EARL MANGUM, III                               APPEAL FROM THE SALINE
                              APPELLANT        COUNTY CIRCUIT COURT
                                               [NO. CR-63CR-10-439-2A]

V.                                             HONORABLE GARY M. ARNOLD,
                                               JUDGE

STATE OF ARKANSAS
                                APPELLEE       APPEAL DISMISSED



                        ROBERT J. GLADWIN, Chief Judge

      Appellant Earl Mangum, III’s probationary sentence, which was the result of an

October 11, 2010 guilty plea to charges of commercial burglary and first-degree criminal

mischief, was revoked by the Saline County Circuit Court. The State filed a petition to

revoke Mangum’s probation on February 2, 2012. On April 9, 2012, Mangum changed his

plea to guilty in the probation-revocation petition. After conducting a plea hearing, the

circuit court accepted Mangum’s plea of guilty to the probation-revocation petition, and

after a subsequent sentencing hearing on May 29, 2013, sentenced him to three years in the

Regional Correctional Facility. The circuit court entered a sentencing order on June 13,

2013, and an amended sentencing order on June 19, 2013. Mangum timely filed a notice

of appeal on July 11, 2013.
                                 Cite as 2014 Ark. App. 372

       Appellant’s counsel has now filed a motion to withdraw and a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-3(k) (2013). The

clerk of this court provided Mangum with a copy of his counsel’s brief and notified him of

his right to file a pro se statement of points for reversal within thirty days. Mangum did not

file pro se points; as a consequence, the attorney general did not file a brief in response.

       Mangum is not permitted to bring an appeal. Except as provided by Arkansas Rule

of Criminal Procedure 24.3(b) (2013), there shall be no appeal from a plea of guilty or nolo

contendere. Ark. R. App. P.–Crim. 1(a) (2013). Rule 24.3(b) allows a defendant to enter

a conditional guilty plea under certain specified circumstances, but Mangum did not enter

a conditional plea under Rule 24.3(b).

       Our supreme court has recognized two other exceptions to Rule 1(a). An appeal may

be taken after a guilty plea when the issue on appeal is one of evidentiary errors that arose

after the plea but during the sentencing phase of the trial, regardless of whether a jury was

impaneled or the trial judge sat as the trier of fact during that phase. Johnson v. State, 2010

Ark. 63. An appeal may also be taken from the denial of a postjudgment motion to amend

an incorrect or illegal sentence following a guilty plea. Reeves v. State, 339 Ark. 304, 5

S.W.3d 41 (1999). Neither of those exceptions applies here—our review of the entire record

indicates that there is no challenge to the evidence presented during the sentencing portion

of Mangum’s probation-revocation plea hearing, and there is no challenge to the validity of

the sentence itself. Mangum’s appeal is therefore dismissed. See Hubbard v. State, 2012 Ark.

App. 443.


                                              2
                          Cite as 2014 Ark. App. 372

Appeal dismissed.

PITTMAN and WHITEAKER , JJ., agree.

Dyer and Jones, by: F. Parker Jones III, for appellant.

No response.




                                         3